Citation Nr: 1711627	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to November 1977 and from September 1979 to July 1981.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska, denying service connection for PTSD.  Jurisdiction was subsequently transferred to the Regional Office in Oakland, California (RO). The Board remanded the issue in November 2015 for further development.

The Board has recharacterized the claim for entitlement to service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to consider all of the Veteran's current psychiatric diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination to address his claimed acquired psychiatric condition, to include PTSD.  The Veteran contends that his currently diagnosed PTSD is related to his witnessing of a helicopter crash while training in Fort Sill, Oklahoma between 1978 and 1980.  However, this alleged stressor has not been verified and in a February 2007 evaluation, VA outpatient treatment records identify additional non-service related stressors.  During this evaluation, the VA psychiatrist diagnosed the Veteran's condition as PTSD based on his reported symptomology and the recounting of his claimed in-service stressor and other non-service related stressors.  Specifically, the Veteran indicated to the VA psychiatrist that he "saw his friend get shot as a child" and "saw people decapitated in car accidents."  See June 26, 2012 CAPRI records, Virtual VA at 208-09.  However, in the February 2007 outpatient treatment evaluation, the VA psychiatrist did not provide an opinion as to whether the Veteran's diagnosis was related to his claimed in-service stressor.  

VA treatment records from July 2006 onward show treatment for depression alongside treatment for alcohol dependency in which a VA psychiatrist in March 2007 opined that the Veteran was "here for alcohol detox, presents with PTSD like symptoms, depression, which are all likely related."  Id. at 80.  Within these records, the Veteran indicated that "in the 90's he was on dexapin for a short while which helped him with his depression," however, there is no medical evidence of record for this time period.  See June 26, 2012 CAPRI records, Virtual VA at 231.

In light of the "low threshold" as announced in McLendon, the Board REMANDS the claim for service connection for an acquired psychiatric disorder, to include PTSD, for a VA medical examination to assist in determining whether a current psychiatric diagnosis is related to service.  The Board also REMANDS to obtain medical treatment records not currently associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all pertinent VA treatment records from January 1, 1990 to December 31, 2004.  If no such records exist, the AOJ must contact the Veteran to determine where such records may exist and request such records, if any.

2.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any acquired psychiatric disorder.  The examiner should review the record and provide an opinion as to:

(a) all current psychiatric diagnoses, and for each diagnosis, 

(i) determine whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosis is etiologically related to service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence from the VA examination.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case addressing service connection for an acquired psychiatric condition, to include PTSD.  The AOJ should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


